Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 07/29/2022.  In the Amendment, applicant amended claims 1, 9 and 17.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-20. There is no terminal disclaimer has file, therefore the examiner respectfully maintains the rejections to claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,016991.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Note that: Case would be allowable if the applicant further clarify the detailing of the features “finding of the reference location, storing the reference of the filename in the node”
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 04/21/2022, 08/01/2022, 09/07/2022 and 10/03/2022  has been considered (see form-1449, MPEP 609).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,016991.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 11,016991contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 17/204208. (See table below). 
		
Instant Application claim 1
Patent No.11,016991 claim 1
A computer-implemented method comprising: 
 detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
  determining that the filename already exists in a filename array;
 

 determining a reference to the filename in the filename array; and 
 storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array. 
 A computer-implemented method comprising: 
 detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
  determining that the filename does not already exist in a filename array; appending the filename and a separator to the filename array; 
 determining a location of the filename in the filename array; and storing the location of the filename in the node, wherein accessing the filename in the node uses the stored location to lookup the filename in the filename array.


Claims 2-8 of Patent No. 11,016991  satisfies all the elements of claims 2-8 of the instant application, and as such, anticipates the claims of instant application. 

Instant Application claim 9
Patent No. 11,016991 claim 9
A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
determine that the filename already exists in a filename array; 




determine a reference to the filename in the filename array; and 
 store the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array.
 A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; 
determine that the filename does not already exist in a filename array; 
append the filename and a separator to the filename array; 


determine a location of the filename in the filename array; store the location of the filename in the node; 
 access the location of the filename of the content item managed by the content management service, wherein the location is stored in a node of a tree data structure; and 
 retrieve the filename of the content item from a filename array at the location stored in the node.


Claims 2-8 of Patent No. 11,016991  satisfies all the elements of claims 10-16 of the instant application, and as such, anticipates the claims of instant application. 
 	
Instant Application claim 17
Patent No. 11,016991 claim 12
A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; determine that the filename already exists in a filename array; determine a reference to the filename in the filename array; and store the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array.
 A system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to: detect a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; store the location information of the filename in the node; generate a position in a hash index by performing a hash function on the filename; receive a query for the location information of the filename; in response to the query, retrieve, from the position in the hash index, location information of the filename, wherein the location information is associated with a filename array; and provide the location information of the filename.



Claims 13-18 of Patent No. 11,016991  satisfies all the elements of claims 18-20 of the instant application, and as such, anticipates the claims of instant application. 
  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US PGPUB 2014/0189051, hereinafter Hunter), in view of Malhotra et al. (US PGPUB 2016/0323358, hereinafter Malhotra) and further in view of Bayliss et al. (US PGPUB 2004/0098371, hereinafter Bayliss) .
As per as claim 1, Hunter discloses:
 A computer-implemented method comprising: detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename (Hunter, e.g.,  figs. 8 and 12, associating with texts description, [0111], “…detect a content item change at a local file system in a synchronized folder…receive a confirmation of the corresponding action from content management system and update a GUID of the changed content item…” and further see [0115], “…content management system can maintain a canonical list of GUIDs and revision histories for content items…” and for the filename and location see [0095-0096]); 
 	determining that the filename already exists in a filename array (Hunter, e.g., [0048], “content management system resolving conflicts” (the examiner asserts the content management identify/check if there is a conflict or not = filename already exists in a filename array), and [063-066], [0082] if there is conflict create a new content item = create a new filename, furthermore see [0115]), by querying for a reference location of the filename in the filename array (Hunter, e.g., [0096-0100], “…perform a "group by" query on the maximum rev_id for that GUID at that path in the guid_revision table… content management system 106 can query the guid_path table and ensure that latest paths are consistent with what was in the server_file_journal…”);
 	 determining the reference location to the filename in the filename array (Hunter, e.g., [0039-0042], “…a content directory identifying the location of each content item in content storage... The content directory can include a unique content entry for each content item stored in the content storage… include a content pointer that identifies the location of the content item in content storage…” (file/content identifier (file directory) that point/reference to data structure/store of the file) and further see [0056], “…each namespace as a set of content item objects with unique identifiers instead of as a directory-based hierarchy of content items. GUIDs can include one of three potential relationships. The first relationship is one GUID to many content item revisions, modeled as (rev_id, ns_id, sj_id). Content management system 106 can track mappings of a GUID to a current path of the content item in content management system 106, modeled as (ns_id, path)…”) based on the query (Hunter, e.g., [0107-0109], “…request references the content item by the globally unique identifier…”); and 
base on the finding of the reference location, storing the reference of the filename in the node, wherein accessing the filename in the node uses the stored reference to look up the filename in the filename array (Hunter, e.g., [0005], [0029-0033], “…store metadata describing content items, content item types, and the relationship of content items to various accounts, folders, or groups….then user a pointer or other mechanism to link…” and further see [0041-0042], “…a content pointer that identifies the location of the content item in content storage…the content pointer can include the exact storage address of the content item…”)). 
	To make records clearer regarding to the language of “determining that the filename already exists” (although as stated above, Hunter functional disclose the features of determining that the filename already exists, see Hunter, Hunter, e.g., [0048], [063-066]).
 	However Malhotra, in an analogous art, discloses “determining that the filename already exists” (Malhotra, e.g., [0038], [0085] and [0088], “…file request parameters and/or other information can be used to determine the handling of any existing…” and further see [0094-0096], “…determination can made whether the requested file already exists in the local cache…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Malhotra and Hunter to managing and organizing files that store in the tree data structure to archiving easy to manage and retrieve it faster (Malhotra, e.g., [0038-0042]).
	To further clarify the language of “finding of the reference location, storing the reference of the filename in the node”.
	However Malhotra, in an analogous art, discloses “finding of the reference location, storing the reference of the filename in the node” (Bayliss, e.g., [0122-0124], (“…data stores and supply the corresponding work-unit with a reference to the storage location(s) of the query results…”) and [0142-0144], “…the location of a back-up copy of a data portion assigned to a failed node must be known before the back-up copy can be used to replace the failed node with a replacement node. Accordingly, in at least one embodiment, the nodes 1310-1320 are adapted to write references to the one or more storage locations of back-up copies of their corresponding data portions to the corresponding work-unit at the work-unit reporting module 202 (FIG. 2) or by storing references at the naming services module 112. In at least one embodiment, the references to the storage locations can use logical references that may be resolved using the naming services …”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bayliss, Malhotra and Hunter to improve the efficiency of database operations on large databases by removing the processor as the bottleneck, current implementations have a number of limitations to archiving in prevent from delay often reduces or eliminates the benefit achieved through the parallelization of the database operation (Bayliss, e.g., [003-009]).

As per as claim 2, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 1, wherein the modification to the node includes renaming the node or adding the node as a new node to the tree data structure, and wherein the computer-implemented method further comprises: storing the reference in the new or renamed node (Hunter, e.g., [0027], [0034], [0058] and [0073], “…changes to content in a designated folder and its sub-folders, such as new, deleted, modified, copied, or moved content items or folders…”). 
As per as claim 3, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 1, wherein the reference to the filename in the filename array includes an integer value that represents an offset (Malhotra, e.g., [0052] and [0083], “…file identifier (e.g., file ID) and an offset and length of the data block…”), location (Hunter, e.g., ,[0029], [0039-0040], “…content directory identifying the location of each content item in content storage…”, or position of the filename in the filename array (Malhotra, e.g., [0144], “…packets, data structures, bit fields…can be positioned in storage location…”). 
As per as claim 4, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 1, further comprising: storing the reference of the filename in a hash index (Malhotra, e.g., [0148], [0150] and  [0153], “…storage accessible by a key (e.g., filename, table name, block address, offset address, etc.)…”) (the examiner asserts key = hash index), and further see (Hunter, e.g., [0095-0096], (hash)). 
As per as claim 5, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 4, further comprising: 
hashing the filename to determine a position in the hash index, wherein the reference of the filename is stored at the position in the hash index (Hunter, e.g., [0095-0096], (hash))  and further see (Malhotra, e.g., [0148], [0150] and  [0153]). 
As per as claim 6, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 5, further comprising: 
determining that the position in the hash index is occupied 
(Hunter, e.g., [0048], “content management system resolving conflicts” (the examiner asserts the content management identify/check if there is a conflict or not = filename already exists in a filename array), and [063-066], [0082] if there is conflict create a new content item = create a new filename, furthermore see [0115]); and 
storing the reference of the filename in a next position in the hash index (Hunter, e.g., [0095-0096], (hash))  and further see (Malhotra, e.g., [0144], for position, and [0148], [0150] and  [0153]). 
As per as claim 7, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 5, further comprising: 
 	receiving a query for the reference of the filename (Hunter, e.g., [0095-0096], [0099] and [0105], “…performing a "group by" query on the maximum rev_id in the guid_revision table…”); 
 	in response to the query, retrieving, from the position in the hash index, the reference of the filename, wherein the reference is associated with the filename array (Hunter, e.g., [0099-0104], (retrieving a file/content/document/results); and 
provide the reference of the filename (Hunter, e.g., [0099-0105]). 
As per as claim 8, the combination of Bayliss, Malhotra and Hunter disclose:
The computer-implemented method of claim 7, further comprising: retrieving, from the filename array using the reference, a string (Hunter, e.g., [0099-0104], (retrieving a file/content/document/results); and comparing the string with the filename, wherein the reference of the filename is confirmed when the string and the filename match (Hunter, e.g., [0108-0109], (retrieving the results that match with the search query). 
Claims 9-16 are  essentially the same as claims 1-8 except that they set forth the claimed invention as a non-transitory computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Claims 17-20 are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.



Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 07/29/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to manage content items in the tree data structure and synchronize content on management system.

a.	Healey, Jr. et al. ( US PAT 7,720,892, hereafter Healey); “Bulk Updated and Tape Synchronization” discloses  receiving the request to store data in accordance with a single instance storage technique and determining a schedule for storing the data in accordance with information included in the request and then requesting data for processing in accordance with the single instance storage technique in accordance with the schedule.
Healey also teaches metadata information regarding the filenames, file length, directory name [col. 33, lines 22-45].
Healey further teaches storage location and reference to the location [col. 23, lines 6-55]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163